918 A.2d 277 (2007)
281 Conn. 929
Evana DINUZZO
v.
DAN PERKINS CHEVROLET GEO, INC., et al.
No. 17869.
Supreme Court of Connecticut.
Decided March 14, 2007.
John M. Spielman, in support of the petition.
G. Randall Avery, Stamford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 99 Conn.App. 336, 913 A.2d 483 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the decision of the workers' compensation review board, upholding the workers' compensation commissioner's finding and award of survivor's benefits, under General Statutes § 31-306?"
The Supreme Court docket number is SC 17869.